Exhibit 10.1

AMERISOURCEBERGEN CORPORATION

2002 MANAGEMENT STOCK INCENTIVE PLAN

AWARD AGREEMENT

THIS AGREEMENT (this “Agreement”) is made between AmerisourceBergen Corporation
(the “the Company”) and R. David Yost (the “Participant”).

1. General. Pursuant to the Company’s 2002 Management Stock Incentive Plan, as
amended (the “Plan”), the Compensation and Succession Planning Committee (the
“Committee”) of the Board of Directors (the “Board”) of the Company has granted
an “other award,” as described herein and in Section 13 of the Plan (the
“Award”), to the Participant effective as of October 1, 2007 (the “Award Date”).

The Award has a total target value of $2,700,000 (the “Total Target Value”),
which consists of two components: (i) the total target value attributable to the
EPS Growth Component (as described in Section 2(a)) representing 50% of the
Total Target Value (the “EPS Target Value”), and (ii) the total target value
attributable to the TSR Component (as described in Section 2(b)) representing
the other 50% of the Total Target Value (the “TSR Target Value”).

The period beginning on the Award Date and ending on September 30, 2010 (the
“Expiration Date”) is the “Award Period.”

2. Determination of the EPS Growth Component and TSR Component.

(a) EPS Growth Component. Except as otherwise provided below in this Section 3,
there shall be paid to the Participant in accordance with Section 3, the sum of
the value of the EPS Growth Component (the “EPS Growth Component”) achieved for
each Performance Period (as defined in Section 4), if any.

(i) Except as otherwise provided in this Section 2 and in Section 3, the value
of the EPS Growth Component for each Performance Period will be equal to
(X) times (Y), where (X) equals the EPS Payout Percentage, if any, determined by
the Committee based on the Earnings Per Share (as defined in Section 4)
performance of the Company for such Performance Period pursuant to the formula
provided in the table below and (Y) for each Performance Period, equals
one-third (1/3) of the total EPS Target Value (i.e. $450,000 for each
Performance Period). However, in no event will (X) be greater than 150% for any
Performance Period.

 

EPS GROWTH COMPONENT

Percentage Increase in

Earnings Per Share

(diluted) for

Performance Period

  

    EPS Payout Percentage    

Less than 9%

   0%

9%

   50%

12%

   100%

15% or More

   150%



--------------------------------------------------------------------------------

In the application of this table to this Agreement, straight-line interpolation
will apply for any actual performance level that falls between two performance
levels shown on this table. If Earnings Per Share for any Performance Period is
less than the level needed to have some value for the EPS Growth Component,
there shall be no such value for such Performance Period.

For the avoidance of doubt, if, for example, the Committee determines that
Earnings Per Share for a Performance Period was 14%, the value of the EPS Growth
Component for such Performance Period will equal $598,500 ($450,000 multiplied
by 133%).

(b) TSR Component. Except as otherwise provided below in this Section 3, there
shall be paid to the Participant in accordance with Section 3, the sum of the
value of the TSR Component (the “TSR Component”) achieved for each Performance
Period, if any.

(i) Except as otherwise provided in this Section 2 and in Section 3, the value
of the TSR Component for each Performance Period will be an amount equal to
(A) times (B), where (A) is the TSR Payout Percentage, if any, determined by the
Committee based on a comparison of the ABC TSR and the S&P 500 TSR pursuant to
the formula described in the table below and (B) for each Performance Period,
equals one-third (1/3) of the total TSR Target Value (i.e. $450,000 for each
Performance Period). However, in no event will (A) be greater than 150% for any
Performance Period.

 

TOTAL SHAREHOLDER RETURN (TSR)

RELATIVE TO S&P 500

Percentile of ABC TSR Relative

to the S&P 500 TSR for a

Performance Period

  

    TSR Payout Percentage    

Less than 40th Percentile

   0%

40th Percentile

   50%

50th Percentile

   100%

75th Percentile or Greater

   150%

In the application of this table to this Agreement, straight-line interpolation
will apply for any actual performance level that falls between two performance
levels shown on this table. If the ABC TSR for any Performance Period is less
than the level needed to have some value for the TSR Component, there shall be
no such value for such Performance Period.

For the avoidance of doubt, if, for example, the Committee determines that ABC
TSR ranks in the 45th percentile compared to the S&P 500 TSR for a Performance
Period, the value of the TSR Component for such Performance Period will equal
$337,500 ($450,000 multiplied by 75%).

(c) To the extent permissible for purposes of Section 162(m) of the Internal
Revenue Code of 1986, as amended (the “Code”), in the event of any change in the
corporate capitalization of the Company, such as by reason of any stock split,
or a material corporate transaction, such as any merger of the Company into
another corporation, any consolidation of the Company and one or more
corporations into another corporation, any

 

2



--------------------------------------------------------------------------------

separation of the Company (including a spin-off or other distribution of stock
or property by the Company), any reorganization of the Company (whether or not
such reorganization comes within the definition of such term in Section 368 of
the Code), or any partial or complete liquidation by the Company, other than a
normal cash dividend, if the Committee shall determine that such a change
equitably requires an adjustment in the calculation of Earnings Per Share or ABC
TSR, on the grounds that any such change would produce an unreasonable value,
such equitable adjustment will be made by the Committee. Any such determination
by the Committee to reflect such change under this Section 2(c) shall be final,
binding and conclusive.

(d) The Committee shall determine and certify in writing the total values of the
EPS Growth Component and the TSR Component achieved pursuant to this Agreement,
and such determinations by the Committee shall be final, binding and conclusive
upon the Participant and all persons claiming under or through the Participant.
The aggregate values of the EPS Growth Component and TSR Component achieved, if
any, for one or all Performance Periods, is referred to as the “Total Bonus.”

3. Payment of Award.

(a) Employed Through Expiration Date. If the Participant remains continuously
employed by the Company through the Expiration Date, as soon as practicable
after the Expiration Date, but in any event no later than November 30, 2010, the
Company shall pay the Total Bonus, if any. No amount payable pursuant to this
Award shall be payable prior to the Expiration Date, except as otherwise set
forth in Sections 3(b) and (c). The Total Bonus amount, if any, shall be paid in
cash, and the Participant and all others claiming under or through the
Participant shall not be entitled to receive any other amounts under this Award.

(b) Separation from Service During Award Period.

(i) Separation from Service Due to Participant’s Death. If before the Expiration
Date the Participant’s employment with the Company terminates by reason of his
death, the Participant will be entitled to the portion of the Total Bonus
otherwise payable after the last day of the Award Period (pursuant to
Section 3(a)) for Performance Periods completed prior to his death, if any, plus
a pro rata portion of the EPS Growth Component and TSR Component for the
Performance Period that includes the date of the Participant’s death, if any.
For this purpose, the pro rata portion of the EPS Growth Component and TSR
Component achieved for the Performance Period that includes the date of the
Participant’s death shall be calculated by the Committee as of the date of the
Participant’s death as if such Performance Period had just ended, based on the
results against the financial performance measures for the EPS Growth Component
and TSR Component up to the last day of the completed calendar quarter ending on
or prior to the Participant’s death. The Total Bonus determined pursuant to this
Section 3(b)(i) shall be paid to the Participant’s beneficiary or estate, as
applicable, in cash within 30 days after the date of the Participant’s death,
and the Participant and all others claiming under or through the Participant
shall not be entitled to receive any other amounts under this Award.

(ii) Separation from Service Due to Disability or Retirement. If before the
Expiration Date the Participant’s employment with the Company terminates by
reason of Disability (as defined in Section 4) or Retirement (as defined in
Section 4) the Participant will be entitled to the portion of the Total Bonus
otherwise payable after the last day

 

3



--------------------------------------------------------------------------------

of the Award Period (pursuant to Section 3(a)) for Performance Periods completed
prior to such termination, if any, plus a pro rata portion of the EPS Growth
Component and TSR Component for the Performance Period that includes the date of
the Participant’s termination of employment by reason of Disability or
Retirement, if any. For this purpose, the pro rata portion of the EPS Growth
Component and TSR Component achieved for the Performance Period that includes
the date of the Participant’s termination of employment by reason of Disability
or Retirement shall be calculated by the Committee as of the date of such
termination as if such Performance Period had just ended, based on the results
against the financial performance measures for the EPS Growth Component and TSR
Component up to the last day of the completed calendar quarter ending on or
prior to the Participant’s termination of employment. The Total Bonus determined
pursuant to this Section 3(b)(ii) shall be paid to the Participant (A) if the
termination of employment constitutes a “separation from service” within the
meaning of Treas. Reg. 1.409A-1(h), in a cash lump-sum, without interest, on the
first business day of the seventh calendar month following the month in which
the Participant’s separation from service occurs, or (B) if the termination of
employment does not constitute a “separation from service” within the meaning of
Treas. Reg. 1.409A-1(h), in a cash lump-sum, without interest, as soon as
practicable after the Expiration Date, but in any event no later than
November 30, 2010. The Participant and all others claiming under or through the
Participant shall not be entitled to receive any other amounts under this Award
after payment is made pursuant to this Section 3(b)(ii).

(iii) Other Termination of Employment. If prior to the Expiration Date the
Participant’s employment with the Company is terminated for any reason other
than death, Disability or Retirement as set forth in Sections 3(b)(i) and (ii),
then the Participant and all others claiming under or through the Participant
shall not be entitled to receive any amounts under this Agreement, except as
otherwise determined by the Committee in its sole discretion. Whether and as of
what date the Participant’s employment with the Company shall terminate if the
Participant is granted a leave of absence or commences any other break in
employment intended by the Company to be temporary, shall be determined by the
Committee in its sole discretion.

(c) Change in Control. Notwithstanding anything in this Agreement to the
contrary, if while the Participant is employed by the Company a Change in
Control (as defined in Section 4) occurs during the Award Period, the
Participant will be entitled to (A) one-third (1/3) of the Total Target Value
for the Performance Period that includes the effective date of such Change in
Control, plus (B) the portion of the Total Bonus otherwise payable after the
last day of the Award Period (pursuant to Section 3(a)) for Performance Periods
completed prior to the date of such Change in Control, if any. The Total Bonus
payable under this Section 3(c) shall be paid to the Participant in cash within
30 days after the date of such Change in Control, and the Participant and all
others claiming under or through the Participant shall not be entitled to
receive any other amounts under this Award.

(d) Notwithstanding anything to the contrary in this Agreement or elsewhere, if
the Participant is a “specified employee” as determined pursuant to Section 409A
of the Code as of the date of the Participant’s “separation from service”
(within the meaning of Treas. Reg. 1.409A-1(h)), and if any payment or benefit
provided for in this Agreement payable upon the Participant’s separation from
service both (x) constitutes a “deferral of compensation” within the meaning of
Section 409A of the Code and (y) cannot be paid or provided in the manner
otherwise provided without subjecting the Participant to “additional tax,”
interest or

 

4



--------------------------------------------------------------------------------

penalties under Section 409A of the Code, then any such payment or benefit that
is payable during the first six months following the Participant’s separation
from service shall be paid or provided to the Participant in a cash lump-sum,
without interest, on the first business day of the seventh calendar month
following the month in which the Participant’s separation from service occurs.

4. Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth below:

(a) “ABC TSR” (or ABC Total Shareholder Return) means the growth rate, expressed
as a percentage, in the value of a share of common stock in the Company due to
stock appreciation and dividends, assuming dividends are reinvested, during a
Performance Period. For this purpose, the “Beginning Stock Price” shall mean the
average closing sales prices on the New York Stock Exchange for the trading days
in each month of September immediately preceding the beginning of each
Performance Period; and, the “Ending Stock Price” shall mean the average closing
sales prices on the New York Stock Exchange for the trading days in the month of
September that ends such Performance Period. The ABC TSR is calculated as
follows:

 

      (  

Ending Stock Price + value of dividends paid and

reinvested during the Performance Period

Beginning Stock Price

  )   -1

(b) “Change in Control” shall have the meaning given it under the Plan, but
shall only constitute a Change in Control for purposes of this Agreement if
there occurs, within the meaning of Treas. Reg. 1.409A-3(i)(5) or any succeeding
regulations, a change in the ownership or effective control of the Company, or a
change in the ownership of a substantial portion of the assets of the Company.

(c) “Disability” means the Participant’s qualification for benefits under the
Company’s Long Term Disability Plan due to inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of disability of not less than 12 months.

(d) “Earnings Per Share” means, for any given Performance Period, the diluted
earnings (or loss) per share of the Company for such year, as determined by the
Committee in accordance with generally accepted accounting principles for
inclusion in the Company’s annual audited financial statements. The calculation
of Earnings Per Share, for any given year, will be adjusted to exclude any
reported cumulative effect of accounting changes, any reported income and losses
from discontinued operations, and any reported extraordinary gains and losses as
determined under generally accepted accounting principles.

(e) “Retirement” means the Participant’s “Voluntary Retirement” as defined in
Section 8 of the Plan, provided that such termination of employment constitutes
a “separation from service” within the meaning of Treas. Reg. 1.409A-1(h).

 

5



--------------------------------------------------------------------------------

(f) “Performance Period” means each of the 12-month periods (i) beginning
October 1, 2007 and ending September 30, 2008, (ii) beginning October 1, 2008
and ending September 30, 2009, (iii) beginning October 1, 2009 and ending
September 30, 2010.

(g) “S&P 500 TSR” (or S&P 500 Total Shareholder Return) means the annual growth
rate, expressed as a percentage, in the value of the S&P 500 Index during a
Performance Period. It is calculated in a manner consistent with Section 4(a)
above from information publicly reported by Standard & Poors Company (or the
entity that publishes such other index, as the case may be).

5. Tax Withholding. There shall be withheld from any payment under this
Agreement, such amount, if any, as the Company determines is required by law,
including, but not limited to, U.S. federal, state, local or foreign income,
employment or other taxes incurred by reason of entering into the Agreement or
the making of any payment hereunder.

6. Rights Not Assignable. Except as otherwise determined by the Committee in its
sole discretion, the Participant’s rights and interests under the Award and the
Plan may not be sold, assigned, transferred, or otherwise disposed of, or made
subject to any encumbrance, pledge, hypothecation or charge of any nature,
except that the Participant may designate a beneficiary pursuant to Section 7
hereof. If the Participant (or those claiming under or through the Participant)
attempt to violate this Section 6, such attempted violation shall be null and
void and without effect, and the Company’s obligation to make any further
payments to the Participant (or those claiming under or through the Participant)
hereunder shall terminate.

7. Beneficiary Designation. Subject to the provisions of the Plan, the
Participant may, by completing a form acceptable to the Company and returning it
to the Company, name a beneficiary or beneficiaries to receive any payment to
which the Participant may become entitled under this Agreement in the event of
the Participant’s death. The Participant may change the Participant’s
beneficiary or beneficiaries from time to time by submitting a new form to the
Company. If the Participant does not designate a beneficiary, or if no
designated beneficiary is living on the date any amount becomes payable under
this Agreement, such payment will be made to the legal representatives of the
Participant’s estate, which will be deemed to be the Participant’s designated
beneficiary under this Agreement.

8. Administration. Any action taken or decision made by the Company, the Board
or the Committee or its delegates arising out of or in connection with the
construction, administration, interpretation or effect of the Plan or this
Agreement shall lie within its sole and absolute discretion, as the case may be,
and shall be final, conclusive and binding upon the Participant and all persons
claiming under or through the Participant. By accepting this Award or other
benefit under the Plan, the Participant and each person claiming under or
through the Participant shall be conclusively deemed to have indicated
acceptance and ratification of, and consent to, any action taken or decision
made under the Plan by the Company, the Board or the Committee or its delegates.

9. Miscellaneous. Neither the Participant nor any person claiming under or
through the Participant shall have any right or interest, whether vested or
otherwise, in the Plan or the Award, unless and until all of the terms,
conditions and provisions of the Plan and this Agreement shall have been
complied with. In addition, neither the adoption of the Plan nor the execution
of this Agreement shall in any way affect the rights and powers of any person to

 

6



--------------------------------------------------------------------------------

dismiss or discharge the Participant at any time from employment with the
Company. Notwithstanding anything herein to the contrary, neither the Company
nor any of its affiliates nor their respective officers, directors, employees or
agents shall have any liability to the Participant (or those claiming under or
through the Participant) under the Plan, this Agreement or otherwise on account
of any action taken, or decision not to take any action made, by any of the
foregoing persons with respect to the business or operations of the Company or
any of its affiliates, despite the fact that any such action or decision may
adversely affect in any way whatsoever the financial measures or amounts which
are accrued or payable or any of the Participant’s other rights or interests
under this Agreement.

10. Governing Law. The validity, construction, interpretation, administration
and effect of this Agreement shall be governed by the substantive laws, but not
the choice of law rules, of the State of Delaware.

IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND, each of the parties hereto
has caused this Agreement to be duly executed and delivered under seal, by its
authorized officers or individually, on the date(s) written below.

 

AMERISOURCEBERGEN CORPORATION /s/ John G. Chou By:   John G. Chou Title:   SVP,
General Counsel & Secretary Date:   December 6, 2007 /s/ R. David Yost R. David
Yost Date:   12/06/07

 

7